DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s notes
Examiner notes that any objections and/or rejections recited in the previous office action dated 15 April 2022 and not repeated herein are withdrawn. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 August 2022 has been entered.

Claim Objections
Claim 28 is objected to because of the following informalities: 
Claim 28 refers to both the second B-layer and the third B-layer as B.2. Claim 28 should instead refer to the third B-layer as B.3 and the fourth B-layer as B.4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 22-23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Aubee et al. (US 20090029182 A1) (previously cited) in view of Haley (US 20110300391 A1) (previously cited) and Mumpower et al. (US 2004/0016208) (previously cited).
Regarding claim 1, Aubee teaches a laminated structure made from polymeric materials that is used for packaging of foodstuff (Aubee, Abstract, Par. 0001). Aubee further teaches that the laminated structure comprises a core layer (B.2) consisting of a homopolymer HDPE blend and a nucleating agent (Aubee, Par. 0010-0013 and 0020). The homopolymer HDPE blend comprises 30 to 70 wt.% of a first homopolymer HDPE having a melt index of 0.8 to 2 g/10 min. and a density of 0.955 to 0.965 g/cc, and 70 to 30 wt.% of a second homopolymer HDPE having a melt index of 15 to 30 g/10 min. and a density of 0.950 to 0.960 g/cc (Aubee, Par. 0027-0030). Aubee further teaches that the laminated structure further comprises layers consisting of MDPE directly contacting the core layer wherein the MDPE has a density of 0.936 g/cc (g/ml) (Aubee, Par. 0052, 0069, and Table 3.2) which satisfies the limitation of the first B-layer. Aubee further teaches that the laminated structure further comprises two skin layers, one of a polyethylene and one of a sealant composition (Aubee, Par. 0046-0052 and Table 3.2). The sealant layer satisfies the limitations for the third B-layer. Since Aubee teaches that the skin layer is made of a polyethylene, and discusses multiple different polyethylenes throughout the disclosure including MDPE, and specifically teaches embodiments where the skin layer is made of MPDE (Aubee, Par. 0046-0052 and Table 3.2), Aubee’s skin layer satisfies the limitation of the second A-layer consisting of an MDPE. Therefore, Aubee teaches a 5 layer laminated structure of the A-B-C layer configuration as shown in table 3.2, further with a layer of MDPE on each side of the ‘B’ Layer (Aubee, Par. 0046-0052 and Table 3.2). This results in the following layer structure:
Skin layer (second A-layer) consisting of MDPE (Aubee’s ‘A’ Layer in table 3.3)
MDPE layer (first B-layer) consisting of MDPE
Core layer (second B-layer) consisting of the HDPE blend composition and a nucleating agent (Aubee’s ‘B’ Layer in Table 3.2)
MDPE layer
Sealant layer (third B-layer) consisting of the sealant composition (Aubee’s ‘C’ Layer in Table 3.2).
Therefore, Aubee teaches that the first B-layer is in contact with the second A-layer of the outer web and that the outer web and the inner web are laminated together. Further, since each layer consists of MDPE, the HDPE blend composition with the nucleating agent, or the sealant composition, the HDPE blend composition, the MDPE’s, and the sealant composition comprise 100 wt. % of the polymeric material of the laminated structure. Aubee’s content ranges, density ranges, and melt index range lie inside or overlaps, and therefore renders obvious, the claimed ranges of the second A layer, the first B layer, the second B layer, and the second C layer. As set forth in MPEP 2144.05 and 2131.03, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
Aubee does not teach that the laminated structure comprises a first A-layer consisting of a HDPE and optionally a nucleating agent.
Haley teaches a multilayer film comprising an outer layer consisting of homopolymer HDPE and a nucleating agent wherein the film is useful for packaging (Haley, abstract, Par. 0001, 0004, 0006-0008). The layer of HDPE with a nucleating agent increases the water vapor barrier property of the HDPE (Haley, abstract, Par. 0003-0004). 
Since both modified Aubee and Haley are analogous art as they are both directed towards multilayer films comprising HDPE resins used for packing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aubee by adding the outer layer as taught by Haley motivated by the expectation of improving water vapor barrier properties (Haley, Par. 0004). As such, the outer HDPE layer of the film structure of the flexible container of modified Aubee reads on the limitation of the first A layer. 
Modified Aubee further does not teach that the laminated structure is printed at the interface between the outer web and the inner web. 
Mumpower teaches a packaging laminate wherein the laminate incorporates a trap print useful for printing information on the package, which enhances the protection of the printed image of the laminate during the heat seal process (Mumpower, Par. 0012, 0020, 0116-0117). The printing (i.e., printed image) provides important information to the end-user of the packaged food such as the ingredients of the packaged food, the nutritional content, etc. (Mumpower, Par. 0012). The trap print image (16) is sealed between films (12) and (14) (Mumpower, Par. 0026, 0116, 0122, Fig. 2). 

    PNG
    media_image1.png
    390
    1117
    media_image1.png
    Greyscale

Figure 2 of Mumpower illustrating trapped printed image 
Since both modified Aubee and Mumpower are analogous art as they are both directed towards multilayered films useful for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film structure of modified Aubee by applying a print image between two layers in the center as taught by Mumpower motivated by the expectation of providing a printed image on the film structure with important information to the end-user, and enhance the protection of the printed image.
The film structure of modified Aubee comprises a printed image trapped between two layers. Given that Aubee teaches that the core layer is in direct contact with the MDPE layers, there are only two locations for the printed image to be placed to be closest to the center of the film structure. One of ordinary skill in the art would have reasonably tried placing the printed image between the first MDPE layer and the second MDPE layer or the third MDPE layer and the sealant layer reasonably leading to success. Placing it in between the first and second MDPE layer would arrive at the claimed limitation of the laminated structure is printed at the interface between the outer web and the inner web recited in claim 1. As established in MPEP 2143 I (E), obvious to try - a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.
Regarding claim 2, modified Aubee teaches that the first A-layer includes the nucleating agent (Haley, abstract, Par. 0001, 0004, 0006-0008).
Regarding claims 3-4, modified Aubee teaches that the outer web is subjected to a Machine Direction (MD) orientation with a draw down ratio (blow up ratio) of 2:1 (Aubee, Par. 0059-0063 and 0072) which lies within the claimed range of from 2:1 to 10:1 and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 6, modified Aubee teaches that the laminated structure can further comprise a barrier layer (Aubee, Par. 0051-0054). While modified Aubee does not specifically disclose the location of the barrier layer, it cannot be an outer skin layer and thus only has a limited, finite number of locations to be placed. Therefore, it would have been obvious to one of ordinary skill in the art to try, from the list of finite locations, such as between the first B layer and the second B layer, with a reasonable expectation of success, see MPEP 2143. 
Regarding claim 7, modified Aubee teaches that the barrier layer comprises EVOH and is useful in combination of this invention because it allows less of the barrier material to be used (Aubee, Par. 0019, 0053-0054, and Claim 8). Further, modified Aubee teaches that  the core layer (second B layer) is from 40 to 70 wt.% of the laminated structure (Aubee, Par. 0054). Therefore, it would have been obvious to one of ordinary skill in the art that a small amount of the barrier layer would be used and would result in an amount that would overlap the claimed range of less than 5 wt.%, see MPEP 2144.05, I.
Regarding claim 8, modified Aubee teaches that two tie layers are included such that the first tie layer is located on one side of the barrier layer and a second tie layer is located on the other side of the barrier layer (Aubee, Par. 0051-0054).
Regarding claim 22, modified Aubee teaches that the MDPE’s are general MDPE’s (Aubee, Par. 0069) and thus one of ordinary skill in the art would understand that the MDPE’s can be the same MDPE. Since both of the MDPE’s are general MDPE’s, it would be obvious to one of ordinary skill in the art to use the same MDPE for consistency and cost savings.
Regarding claim 23, modified Aubee teaches that the MDPE’s are general MDPE’s (Aubee, Par. 0069) and thus one of ordinary skill in the art would understand that the MDPE’s can be different MDPE’s. Since both of the MDPE’s are general MDPE’s in different layers, the MDPE’s can be considered different MDPE’s. Further, one of ordinary skill in the art could try different polymers in the layers depending on the end use of the laminate and the properties required for each layer.
Regarding claim 28, Aubee teaches a laminated structure made from polymeric materials that is used for packaging of foodstuff (Aubee, Abstract, Par. 0001). Aubee further teaches that the laminated structure comprises a core layer (B.3) consisting of a homopolymer HDPE blend and a nucleating agent (Aubee, Par. 0010-0013 and 0020). The homopolymer HDPE blend comprises 30 to 70 wt.% of a first homopolymer HDPE having a melt index of 0.8 to 2 g/10 min. and a density of 0.955 to 0.965 g/cc, and 70 to 30 wt.% of a second homopolymer HDPE having a melt index of 15 to 30 g/10 min. and a density of 0.950 to 0.960 g/cc (Aubee, Par. 0027-0030). Aubee further teaches that the laminated structure further comprises layers consisting of MDPE directly contacting the core layer wherein the MDPE has a density of 0.936 g/cc (g/ml) (Aubee, Par. 0052, 0069, and Table 3.2) which satisfies the limitation of the first B-layer. Aubee further teaches that the laminated structure further comprises two skin layers, one of a polyethylene and one of a sealant composition (Aubee, Par. 0046-0052 and Table 3.2). The sealant layer satisfies the limitations for the fourth B-layer. Since Aubee teaches that the skin layer is made of a polyethylene, and discusses multiple different polyethylenes throughout the disclosure including MDPE, and specifically teaches embodiments where the skin layer is made of MPDE (Aubee, Par. 0046-0052 and Table 3.2), Aubee’s skin layer satisfies the limitation of the second A-layer consisting of an MDPE. Therefore, Aubee teaches a 5 layer laminated structure of the A-B-C layer configuration as shown in table 3.2, further with a layer of MDPE on each side of the ‘B’ Layer (Aubee, Par. 0046-0052 and Table 3.2). This results in the following layer structure:
Skin layer (second A-layer) consisting of MDPE (Aubee’s ‘A’ Layer in table 3.3)
MDPE layer (first B-layer) consisting of MDPE
Core layer (third B-layer) consisting of the HDPE blend composition and a nucleating agent (Aubee’s ‘B’ Layer in Table 3.2)
MDPE layer
Sealant layer (fourth B-layer) consisting of the sealant composition (Aubee’s ‘C’ Layer in Table 3.2).
Therefore, Aubee teaches that the first B-layer is in contact with the second A-layer of the outer web and that the outer web and the inner web are laminated together. Aubee further teaches that the laminated structure can further comprise a barrier layer (B.2) (Aubee, Par. 0051-0054). While modified Aubee does not specifically disclose the location of the barrier layer, it cannot be an outer skin layer and thus only has a limited, finite number of locations to be placed. Therefore, it would have been obvious to one of ordinary skill in the art to try, from the list of finite locations, such as within the B layers, with a reasonable expectation of success, see MPEP 2143. Further, since each layer consists of MDPE, the HDPE blend composition with the nucleating agent, or the sealant composition, the HDPE blend composition, the MDPE’s, and the sealant composition comprise 100 wt. % of the polymeric material of the laminated structure. Aubee’s content ranges, density ranges, and melt index range lie inside or overlaps, and therefore renders obvious, the claimed ranges of the second A layer, the first B layer, the third B layer, and the fourth C layer. As set forth in MPEP 2144.05 and 2131.03, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
Aubee does not teach that the laminated structure comprises a first A-layer consisting of a HDPE and a nucleating agent.
Haley teaches a multilayer film comprising an outer layer consisting of homopolymer HDPE and a nucleating agent wherein the film is useful for packaging (Haley, abstract, Par. 0001, 0004, 0006-0008). The nucleating agent increases the water vapor barrier property of the HDPE (Haley, abstract, Par. 0003-0004). 
Since both modified Aubee and Haley are analogous art as they are both directed towards multilayer films comprising HDPE resins used for packing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Aubee by adding the outer layer as taught by Haley motivated by the expectation of improving water vapor barrier properties (Haley, Par. 0004). As such, the outer HDPE layer of the film structure of the flexible container of modified Aubee reads on the limitation of the first A layer. 
Modified Aubee further does not teach that the laminated structure is printed at the interface between the outer web and the inner web. 
Mumpower teaches a packaging laminate wherein the laminate incorporates a trap print useful for printing information on the package, which enhances the protection of the printed image of the laminate during the heat seal process (Mumpower, Par. 0012, 0020, 0116-0117). The printing (i.e., printed image) provides important information to the end-user of the packaged food such as the ingredients of the packaged food, the nutritional content, etc. (Mumpower, Par. 0012). The trap print image (16) is sealed between films (12) and (14) (Mumpower, Par. 0026, 0116, 0122, Fig. 2 – see Mumpower Fig. 2 above). 
Since both modified Aubee and Mumpower are analogous art as they are both directed towards multilayered films useful for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film structure of modified Aubee by applying a print image between two layers in the center as taught by Mumpower motivated by the expectation of providing a printed image on the film structure with important information to the end-user, and enhance the protection of the printed image.
The film structure of modified Aubee comprises a printed image trapped between two layers. Given that Aubee teaches that the core layer is in direct contact with the MDPE layers, there are only two locations for the printed image to be placed to be closest to the center of the film structure. One of ordinary skill in the art would have reasonably tried placing the printed image between the first MDPE layer and the second MDPE layer or the third MDPE layer and the sealant layer reasonably leading to success. Placing it in between the first and second MDPE layer would arrive at the claimed limitation of the laminated structure is printed at the interface between the outer web and the inner web recited in claim 1. As established in MPEP 2143 I (E), obvious to try - a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.

Claims 9-12, 14-16, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Aubee et al. in view of Haley, Mumpower et al., and Heydarpour et al. (US 5843540) (previously cited).
Regarding claim 9, Aubee teaches a laminated structure made from polymeric materials that is used for packaging of foodstuff (Aubee, Abstract, Par. 0001). Aubee further teaches that the laminated structure comprises a core layer (B.2) consisting of a homopolymer HDPE blend and a nucleating agent (Aubee, Par. 0010-0013 and 0020). The homopolymer HDPE blend comprises 30 to 70 wt.% of a first homopolymer HDPE having a melt index of 0.8 to 2 g/10 min. and a density of 0.955 to 0.965 g/cc, and 70 to 30 wt.% of a second homopolymer HDPE having a melt index of 15 to 30 g/10 min. and a density of 0.950 to 0.960 g/cc (Aubee, Par. 0027-0030). Aubee further teaches that the laminated structure further comprises layers consisting of MDPE directly contacting the core layer wherein the MDPE has a density of 0.936 g/cc (g/ml) (Aubee, Par. 0052, 0069, and Table 3.2) which satisfies the limitation of the first B-layer. Aubee further teaches that the laminated structure further comprises a two skin layers, one of a polyethylene and one of a sealant composition (Aubee, Par. 0046-0052 and Table 3.2). The sealant layer satisfies the limitations for the third B-layer. Since Aubee teaches that the skin layer is made of a polyethylene, and discusses multiple different polyethylenes throughout the disclosure including MDPE, and specifically teaches embodiments where the skin layer is made of MPDE (Aubee, Par. 0046-0052 and Table 3.2), Aubee’s skin layer satisfies the limitation of the second A-layer consisting of an MDPE. Therefore, Aubee teaches a laminated structure with the following layer structure:
Skin layer (second A-layer) consisting of MDPE
MDPE layer (first B-layer) consisting of MDPE
Core layer (second B-layer) consisting of the HDPE blend composition and a nucleating agent
MDPE layer
Sealant layer (third B-layer) consisting of the sealant composition.
Therefore, Aubee teaches that the first B-layer is in contact with the second A-layer of the outer web and that the outer web and the inner web are laminated together. Further, since each layer consists of MDPE, the HDPE blend composition with the nucleating agent, or the sealant composition, the HDPE blend composition, the MDPE’s, and the sealant composition comprise 100 wt. % of the polymeric material of the laminated structure. Aubee’s content ranges, density ranges, and melt index range lie inside or overlaps, and therefore renders obvious, the claimed ranges of the second A layer, the first B layer, the second B layer, and the second C layer. As set forth in MPEP 2144.05 and 2131.03, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.
Aubee does not teach that the laminated structure comprises a first A-layer consisting of a HDPE and optionally a nucleating agent.
Haley teaches a multilayer film comprising an outer layer consisting of homopolymer HDPE and a nucleating agent wherein the film is useful for packaging (Haley, abstract, Par. 0001, 0004, 0006-0008). The nucleating agent increases the water vapor barrier property of the HDPE (Haley, abstract, Par. 0003-0004). 
Since both modified Aubee and Haley are analogous art as they are both directed towards multilayer films comprising HDPE resins used for packing, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Aubee by adding the outer layer as taught by Haley motivated by the expectation of improving water vapor barrier properties (Haley, Par. 0004). As such, the outer HDPE layer of the film structure of the flexible container of modified Aubee reads on the limitation of the first A layer. 
Modified Aubee further does not teach that the laminated structure is printed at the interface between the outer web and the inner web. 
Mumpower teaches a packaging laminate wherein the laminate incorporates a trap print useful for printing information on the package, which enhances the protection of the printed image of the laminate during the heat seal process (Mumpower, Par. 0012, 0020, 0116-0117). The printing (i.e., printed image) provides important information to the end-user of the packaged food such as the ingredients of the packaged food, the nutritional content, etc. (Mumpower, Par. 0012). The trap print image (16) is sealed between films (12) and (14) (Mumpower, Par. 0026, 0116, 0122, Fig. 2). 

    PNG
    media_image1.png
    390
    1117
    media_image1.png
    Greyscale

Figure 2 of Mumpower illustrating trapped printed image 
Since both modified Aubee and Mumpower are analogous art as they are both directed towards multilayered films useful for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the film structure of modified Aubee by applying a print image between two layers in the center as taught by Mumpower motivated by the expectation of providing a printed image on the film structure with important information to the end-user, and enhance the protection of the printed image.
The film structure of modified Aubee comprises a printed image trapped between two layers. Given that Aubee teaches that the core layer is in direct contact with the MDPE layers, there are only two locations for the printed image to be placed to be closest to the center of the film structure. One of ordinary skill in the art would have reasonably tried placing the printed image between the first MDPE layer and the second MDPE layer or the third MDPE layer and the sealant layer reasonably leading to success. Placing it in between the first and second MDPE layer would arrive at the claimed limitation of the laminated structure is printed at the interface between the outer web and the inner web recited in claim 9. As established in MPEP 2143 I (E), obvious to try - a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense.
Modified Aubee does not teach that the laminated structure is formed into a stand up pouch.
Heydarpour teaches a film structure (50) that is a multilayer structure comprising polymeric layers, wherein the film structure (50) is used for a self-supporting flexible container (Stand up pouch) (Heydarpour, col. 1, lines 5-10, col. 6, lines 4-58, Fig. 3).
Since both modified Aubee and Heydarpour are analogous art as they both teach polymeric multilayer film structures for packaging, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Heydarpour and form the laminated structure of Aubee into a stand up pouch. This would allow for a self-supporting flexible container with good barrier properties (Heydarpour, Col. 1 Lines 5-10; Aubee, Par. 0001).
Regarding claim 10, modified Aubee teaches that the first A-layer includes the nucleating agent (Haley, abstract, Par. 0001, 0004, 0006-0008).
Regarding claim 11, modified Aubee teaches that the outer web is subjected to a Machine Direction (MD) orientation with a draw down ratio (blow up ratio) of 2:1 (Aubee, Par. 0059-0063 and 0072) which lies within the claimed range of from 2:1 to 10:1 and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 12, modified Aubee teaches that the first A-layer includes the nucleating agent (Haley, abstract, Par. 0001, 0004, 0006-0008). Modified Aubee further teaches that the outer web is subjected to a Machine Direction (MD) orientation with a draw down ratio (blow up ratio) of 2:1 (Aubee, Par. 0059-0063 and 0072) which lies within the claimed range of from 2:1 to 10:1 and therefore satisfies the claimed range, see MPEP 2131.03.
Regarding claim 14, modified Aubee teaches that the laminated structure can further comprise a barrier layer (Aubee, Par. 0051-0054). While modified Aubee does not specifically disclose the location of the barrier layer, it cannot be an outer skin layer and thus only has a limited, finite number of locations to be placed. Therefore, it would have been obvious to one of ordinary skill in the art to try, from the list of finite locations, such as between the first B layer and the second B layer, with a reasonable expectation of success, see MPEP 2143.
Regarding claims 15-16, modified Aubee teaches that the second B layer (core layer) has a thickness of 0.5 mils and the film has a thickness of less than 2 mils (Aubee, Par. 0054). This results in a thickness range that overlaps the claimed ranges of 60 to 75% of the thickness of the inner web as required by claim 15, and 25 to 65% of the thickness of the laminated structure as required by claim 16, and therefore establishes a prima facie case of obviousness over the claimed ranges, see MPEP 2144.05, I.
Regarding claim 24, modified Aubee teaches that the MDPE’s are general MDPE’s (Aubee, Par. 0069) and thus one of ordinary skill in the art would understand that the MDPE’s can be the same MDPE. Since both of the MDPE’s are general MDPE’s, it would be obvious to one of ordinary skill in the art to use the same MDPE for consistency and cost savings.
Regarding claim 25, modified Aubee teaches that the MDPE’s are general MDPE’s (Aubee, Par. 0069) and thus one of ordinary skill in the art would understand that the MDPE’s can be different MDPE’s. Since both of the MDPE’s are general MDPE’s in different layers, the MDPE’s can be considered different MDPE’s. Further, one of ordinary skill in the art could try different polymers in the layers depending on the end use of the laminate and the properties required for each layer.

Response to Arguments
Applicant’s remarks and amendments filed 26 August 2022 have been fully considered.
On pages 11-13 of the remarks, Applicant argues that one of ordinary skill in the art would not have motivation to add the HDPE skin layer of Haley to the multilayer structure of Aubee. This is not found persuasive for the following reasons:
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Haley provides motivation for the combination such as improving water vapor barrier properties (Haley, Abstract, Par. 0001, 0004, 0018, and 0023). Haley specifically discloses that an HDPE outer layer that comprises a nucleating agent improves water vapor barrier properties. Therefore, one of ordinary skill in the art would be motivated to add the HDPE layer of Haley, to the multilayer structure of Aubee with the expectation of improving water vapor barrier properties.
One of ordinary skill in the art would also have a reasonable expectation of success of adding the HDPE outer layer of Aubee to the multilayer structure of Aubee. While the rejection above relies on an embodiment of Aubee that has the skin layer comprise MDPE, Aubee teaches other embodiments where the skin layer comprises HDPE. Therefore, one of ordinary skill in the art would understand that the multilayer structure of Aubee may comprise an outer skin layer of HDPE, such as that of Haley. While Haley discloses a multilayer structure comprising other layers, none of the other layers are being relied upon in the rejection above and therefore are not added to the multilayer structure of Aubee. Haley specifically discloses that the nucleated HDPE layer improves water vapor barrier properties (Haley, Abstract, Par. 0001, 0004, 0018, and 0023), and thus only the nucleated HDPE layer would be added to Aubee to improve the water vapor barrier properties. Further, even if other layers such as tie layers of Haley were added as well, the instant claim 1 uses open claim language such as “comprising” and may thus comprise additional other layers. 
Regarding Applicant’s arguments that the HDPE layer of Haley causes curling, Haley still provides other motivation for the combination besides reducing curling. As stated above Haley provides sufficient motivation for the combination such as improving water vapor barrier properties. While Haley discloses that generally HDPE layers cause curling, Haley still uses an HDPE layer anyway. Further, nothing in Aubee indicates that curling is a detrimental factor and in fact still uses HDPE layers even as skin layers (see Aubee Table 1). Therefore, Aubee does not teach away from adding an HDPE outer layer, such as that of Haley, to the multilayer structure of Aubee. As Aubee does not teach away from adding the HDPE layer, and Haley provides motivation for the combination as stated above, it would have been obvious to one of ordinary skill in the art to add the HDPE outer layer of Haley to the multilayer structure of Aubee. 
Regarding Applicant’s argument that Aubee has superior water vapor barrier properties than Haley, one of ordinary skill in the art would still reasonably predict that adding the HDPE layer of Haley to the multilayer structure of Aubee would improve water vapor barrier properties. The water vapor barrier properties listed in Haley and Aubee are directed to the multilayer film as a whole. Meanwhile, Haley specifically discloses that the nucleated HDPE layer improves water vapor barrier properties (Haley, Abstract, Par. 0001, 0004, 0018, and 0023). Therefore, even if the entire multilayer film of Haley has worse water vapor barrier properties than Aubee, one of ordinary skill in the art would still expect that adding the nucleated HDPE layer, which is specifically taught to improve water vapor barrier properties, would improve water vapor barrier properties. One of ordinary skill in the art would have no reason to believe that adding the barrier layer of Haley would somehow result in the entire multilayer film of Aubee to have reduced water vapor barrier properties.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J KESSLER/Examiner, Art Unit 1782                                                                                                                                                                                                        
/JAMES C YAGER/Primary Examiner, Art Unit 1782